Case 8:18-cv-03016-I\/|SS-AEP Document 1 Filed 12/14/18 Page 1 of 12 Page|D 1

UNITED STATES DISTRICT CoURT
MIDDLE DISTRICT oF FLORII)A

TAMPA DrvrsroN
JAMEs L. rHoMPKrNs, JR., ease NO.;
Plaintiff, COMPLAINT FOR vloLATIoN
oF FAJ;R CREDIT REPORTING
V- ACT (15 U.s.C. § 1681 erseq.)

NAVIENT SOLUTIONS, LLC, and

EXPERIAN INFORMATION SOLUTIONS,
INC,, (Jury Trial Demanded)

Defendants.

 

 

COMES NOW Plaintiff, J ames L. Thompkins, Jr. (“Plaintiff”), by and through
undersigned counsel, and for its cause of action against the above named Defendants above-
named alleges as follows:

PARTIES

l. Plaintiff is, and Was at all times hereinafter mentioned, a resident of the County of
Hillsborough, Tampa, Florida.

2, At all times pertinent hereto, Plaintiff Was a “consumer” as that terms is defined
by 15 U.S.C. §l681(a)(c).

3. Defendant, Navient Solutions, LLC (“Navient”), is a business entity that regularly
conducts business through out every state and county in the United States and, as a corporation
that regularly conducts business in the State of Florida, is a citizen of the State of Florida.

4. At all times pertinent hereto, Det`endant Navient was a “person” as that term is

defined in 15 U.S.C. §l681a(b) and also a “furnisher” of credit information as that term is

described in 15 U.S.C. §16813-2 et seq.

Case 8:18-cv-03016-I\/|SS-AEP Document 1 Filed 12/14/18 Page 2 of 12 Page|D 2

5. Defendant, Experian lnformation Solutions, lnc. (“Experian”), is a consumer
reporting agency, as defined by 15 U.S.C. § 1681a(f).

6. Defcndant Experian is, and at all times relevant hereto Was, regularly doing
business in the State of Florida.

7. Experian is regularly engaged in the business of assembling, evaluating, and
disbursing information concerning consumers for the purpose of furnishing consumer rcports, as
defined in 15 U.S.C. §1681(d), to third parties

8. Experian furnishes such consumer reports to third parties under contract for
monetary compensation

9. At all times pertinent hereto, Defendant Experian Was a “person” and “consumer
reporting agency” as those terms are defined by 15 U.S.C. §1681a(b) and (D.

JURISDICTION AND VENUE

10. That the Court has jurisdiction over this action pursuant to 15 U.S.C. § 1681p, the
Fair Credit Reporting Act (“FCRA”) and 28 U.S.C. §1331.

11. Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

12. Plaintiff is a consumer Who is the Victim of inaccurate reporting by Defendants
Navient and Expcrian, and has thereby suffered particularized and concrete harm

13. Experian is one of the three largest consumer reporting agencies (“CRAS”) as
defined by 15 U.S.C. §1681(a)(f`).

14. Experian’s primary business is the sale of consumer reports (commonly referred
to as “credit reports”) to third parties and consumers

///

Case 8:18-cv-03016-I\/|SS-AEP Document 1 Filed 12/14/18 Page 3 of 12 Page|D 3

15. Experian has a duty, under the FCRA, to follow reasonable procedures to ensure
that the consumer reports they sell meet the standard of “maximum possible accuracy.” 15
U.S.C. §1681(e)(B).

16. ln April of 2017, Piaintiff discovered a Navient student loan account reporting on
his Experian consumer report ~ account #95502082771}30022013.... (the “Account”).

17. Plaintiff does not recognize the Account, and believes it to be the result of
identity theft.

18. The Account was purportedly opened in February of 2013.

19. Plaintiff did not attend school in 2013, nor did he apply for student loans in 2013.

20. Plaintiff is a United State military veteran who attended school in 2007-2008.

21. Plaintiff’s tuition was funded through the Gl Bill, Without ever taking out a
student loan.

22. On January 19, 2018, Plaintiff completed an Identity Theft Report with the
Federal Trade Commission detailing the fraudulent nature of the Account (“FTC lD Theft
Report”).

23. Plaintiff disputed the fraudulent Account with Navient, and was directed to
complete Navient’s ID Theft Affidavit Which he completed March 24, 2018.

FIRST DISPUTE

24. On or about January 22, 2018, Plaintiff sent a written dispute to Experian
disputing the inaccurate information regarding the Account reporting on Plaintiff s consumer
report (“First Dispute”).

25. Plaintiff attached the FTC ID Theft Report to the First Dispute to corroborate and

explain his position that the Account did not belong to Plaintiff,

Case 8:18-cv-03016-I\/|SS-AEP Document 1 Filed 12/14/18 Page 4 of 12 Page|D 4

26. Upon information and belief, Experian forwarded Plaintiffs First Dispute to
Navient.

27. Upon information and belief, Navient received notification of Plaintiff"s First
Dispute from Experian.

28. Navient contacted Plaintiff to request that Plaintiff complete Navient’s own
identity theft affidavit (“Navient lD Theft Affidavit”) Which Plaintiff completed and submitted
to Navient.

29. On February 20, 2018, Experian responded to the First Dispute, informing
Plaintiff that Experian would not be removing the Account from Plaintiff’s consumer report

30. Experian did not conduct an investigation, contact Plaintiff, contact third-parties,
or review underlying account information With respect to the disputed information and the
accuracy of the Account.

31. Upon information and belief, Navient failed to instruct Experian to remove the
false information regarding the Account reporting on Plaintiffs consumer report.

32. Experian employed investigation processes that Were not reasonable and did not
remove the false information regarding the Account identified in Plaintiff’ s First Dispute.

SECOND DISPUTE

33. On or about April 4, 2018, Plaintiff sent another written dispute to Experian
disputing the inaccurate information regarding the Account reporting on Plaintiff s consumer
report (“Second Dispute”).

34. Plaintiff attached electric bills evidencing his identity and residence at the time
the Account Was purportedly issued and disburse, the FTC ID Theft Report, and the Navient lD

Theft Affidavit to the Second Dispute.

Case 8:18-cv-03016-I\/|SS-AEP Document 1 Filed 12/14/18 Page 5 of 12 Page|D 5

35. Upon information and belief, Experian forwarded Plaintiff’s Second Dispute to
Navient.

36. Upon information and belief, Navient received notification of Plaintiff’s Second
Dispute from Experian.

37. On May 9, 2018, Experian responded to the Second Dispute, informing Plaintiff
that Experian would not be removing the Account from Plaintiff’s consumer report with the
explanation that, “[t]he company that reported the information has certified to Experian that the
information is accurate. This item was not changed as a result of our processing of your
dispute.”

38. Experian did not conduct an investigation, contact Plaintiff, contact third-parties,
or review underlying account information with respect to the disputed information and the
accuracy of the Account.

39. Upon information and belief, Navient failed to instruct Experian to remove the
false information regarding the Account reporting on Plaintiff’ s consumer report

40. Experian employed investigation processes that were not reasonable and did not
remove the false information regarding the Account identified in Plaintiff s First Dispute.

COUNT 1 - Expeiiag\ - First Di_s\Me
(Fair Credit Reporting Act Violation - 15 U.S.C. 51681e(b))

41. Plaintiff re-alleges and reaffirms the above paragraphs as though fully set forth
herein.

42. After receiving the First Dispute, Experian failed to correct the false information

regarding the Account reporting on Plaintiff’ s consumer report.

Case 8:18-cv-03016-I\/|SS-AEP Document 1 Filed 12/14/18 Page 6 of 12 Page|D 6

43. Defendant Experian violated 15 U.S.C. §1681e(b) by failing to establish or to
follow reasonable procedures to assure maximum possible accuracy in the preparation of the
credit reports and credit files Defendant Experian published and maintained concerning Plaintiff.

44. As a result of this conduct, action and inaction of Defendant Experian, Plaintiff
suffered damage, and continues to suffer, actual damages, including economic loss, damage to
reputation, emotional distress, and interference with Plaintiffs normal and usual activities for
which Plaintiff seeks damages in an amount to be determined by the trier of fact.

45. Defendant Experian’s conduct, action, and inaction were willful, rendering
Defendant Experian liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §1681n.

46. ln the alternative, Defendant Experian was negligent, entitled Plaintiff to recover
damages under 15 U.S.C. §16810.

47. Plaintiff is entitled to recover costs and attorneys’ fees from Defendant Experian,
pursuant to 15 U.S.C. §1681n and/or §16810.

COUNT 2 - Exnerian - First Dispute
(Fair Credit Reporti_ngAct Violation - 15 U.S.C. §1681i)

48. Plaintiff re-alleges and reaffirms the above paragraphs as though fully set forth
herein.

49. After receiving the First Dispute, Experian failed to correct the false information
regarding the Account reporting on Plaintiff’s consumer report.

50. Defendant Experian violated 15 U.S.C. §16811 by failing to delete inaccurate
information in Plaintiffs credit files after receiving actual notice of such inaccuracies, by failing
to conduct lawful reinvestigations, and by failing to maintain reasonable procedures with which

to filter and verify disputed information in Plaintiffs credit files

Case 8:18-cv-03016-I\/|SS-AEP Document 1 Filed 12/14/18 Page 7 of 12 Page|D 7

51. As a result of this conduct, action and inaction of Defendant Experian, Plaintiff
suffered damage, and continues to suffer, actual damages, including economic loss, damage to
reputation, emotional distress and interference with Plaintiff s normal and usual activities for
which Plaintiff seeks damages in an amount to be determined by the trier of fact.

52. Defendant Experian’s conduct, action, and inaction were willful, rendering
Defendant liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §1681n.

53. ln the alternative, Defendant Experian was negligent, entitling Plaintiff to recover
damages under 15 U.S.C. §16810.

54. Plaintiff is entitled to recover costs and attorneys’ fees from Defendant Experian
pursuant to 15 U.S.C. §1681n and/or §16810.

COUNT 3 - Navient ~ First Dispute
(Fair Credit Reporting Act Violation _ 15 U.S.C. §lo$ls-Q{b))

55. Plaintiff re-alleges and reaffirms the above paragraphs as though fully set forth
herein.

56. After receiving the First Dispute, Navient failed to correct the false information
regarding the Account reporting on Plaintiff s consumer report.

57. Defendant violated 15 U.S.C. §1681s-2(b) by failing to fully and properly
investigate Plaintiff’s disputes of Defendant Navient’s representations; by failing to review all
relevant information regarding Plaintiff’ s disputes; by failing to accurately respond to credit
reporting agencies; by verifying false information; and by failing to permanently and lawfully
correct its own internal records to prevent the re-reporting of Defendant Navient’s

representations to consumer credit reporting agencies, among other unlawful conduct.

Case 8:18-cv-03016-I\/|SS-AEP Document 1 Filed 12/14/18 Page 8 of 12 Page|D 8

58. As a result of this conduct, action, and inaction of Defendant Navient, Plaintiff
suffered damages, and continues to suffer, actual damages, including economic loss, damage to
reputation, emotional distress, and interference with Plaintiffs normal and usual activities for
which Plaintiff seeks damages in an amount to be determined by the trier of fact.

59. Defendant Navient’s conduct, action, and inaction were willful, rendering
Defendant liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §1681n.

60. In the alternative, Defendant Navient was negligent, entitling Plaintiff to recover
damages under 15 U.S.C. §16810.

61. Plaintiff is entitled to recover costs and attorneys’ fees from Defendant Navient
pursuant to 15 U.S.C. §1681n and/or 15 U.S.C. §16810.

COUNT 4 *- E)_tperian - Second Dispute
(Fair Credit Reporting Act Violation »“ 15 U.S.C. §1681€(1;))

62. Plaintiff re-alleges and reaffirms the above paragraphs as though fully set forth
herein.

63. After receiving the Second Dispute, Experian failed to correct the false
information regarding the Account reporting on Plaintiff s consumer report

64. Defendant Experian violated 15 U.S.C. §1681e(b) by failing to establish or to
follow reasonable procedures to assure maximum possible accuracy in the preparation of the
credit reports and credit files Defendant Experian published and maintained concerning Plaintiff.

65. As a result of this conduct, action and inaction of Defendant Experian, Plaintiff
suffered damage, and continues to suffer, actual damages, including economic loss, damage to
reputation, emotional distress, and interference With Plaintiff’s normal and usual activities for

which Plaintiff seeks damages in an amount to be determined by the trier of fact.

Case 8:18-cv-03016-I\/|SS-AEP Document 1 Filed 12/14/18 Page 9 of 12 Page|D 9

66. Defendant Experian’s conduct, action, and inaction were willful, rendering
Defendant Experian liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §1681n.

67. In the alternative, Defendant Experian was negligent, entitled Plaintiff to recover
damages under 15 U.S.C. §16810.

68. Plaintiff is entitled to recover costs and attorneys’ fees from Defendant Experian,
pursuant to 15 U.S.C. §1681n and/or §16810.

COUN'I` 5 - Ei_m_erian _ Second msng
(Fair Credit Reporting Act Violation » 15 U.S.C. 51681i)

69. Plaintiff re-alleges and reaffirms the above paragraphs as though fully set forth
herein.

70. After receiving the Second Dispute, Experian failed to correct the false
information regarding the Account reporting on Plaintiffs consumer report.

71. Defendant Experian violated 15 U.S.C. §1681i by failing to delete inaccurate
information in Plaintiffs credit files after receiving actual notice of such inaccuracies, by failing
to conduct lawful reinvestigations, and by failing to maintain reasonable procedures with Which
to filter and verify disputed information in Plaintiffs credit files.

72. As a result of this conduct, action and inaction of Defendant Experian, Plaintiff
suffered damage, and continues to suffer, actual damages, including economic loss, damage to
reputation, emotional distress and interference with Plaintiffs normal and usual activities for
which Plaintiff seeks damages in an amount to be determined by the trier of fact.

///
///

///

Case 8:18-cv-03016-|\/|SS-AEP Document 1 Filed 12/14/18 Page 10 of 12 Page|D 10

73. Defendant Experian’s conduct, action, and inaction were willful, rendering
Defendant liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §1681n.

74. ln the alternative, Defendant Experian was negligent, entitling Plaintiff to recover
damages under 15 U.S.C. §16810.

75. Plaintiff is entitled to recover costs and attorneys’ fees from Defendant Experian
pursuant to 15 U.S.C. §1681n and/or §16810.

C()UNT 6 - Na_lient - Second Dispute
(Fair Credit Reporting Act Violation - 15 U.S.C. §16815-2(b))

76. Plaintiff re-alleges and reaffirms the above paragraphs as though fully set forth
herein.

77. After receiving the Second Dispute, Navient failed to correct the false information
regarding the Account reporting on Plaintiff’s consumer report

78. Defendant violated 15 U.S.C. §1681s-2(b) by failing to fully and properly
investigate Plaintiff’s disputes of Defendant Navient’s representations; by failing to review all
relevant information regarding Plaintiffs disputes; by failing to accurately respond to credit
reporting agencies; by verifying false information; and by failing to permanently and lawfully
correct its own internal records to prevent the re~reporting of Defendant Navient’s
representations to consumer credit reporting agencies, among other unlawful conduct.

79. As a result of this conduct, action, and inaction of Defendant Navient, Plaintiff
suffered damages, and continues to suffer, actual damages, including economic loss, damage to
reputation, emotional distress, and interference with Plaintiff s normal and usual activities for

which Plaintiff seeks damages in an amount to be determined by the trier of fact.

10

Case 8:18-cv-03016-|\/|SS-AEP Document 1 Filed 12/14/18 Page 11 of 12 Page|D 11

80. Defendant Navient’s conduct, action, and inaction were willful, rendering
Defendant liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §1681n.
81. In the alternative, Defendant Navient was negligent, entitling Plaintiff to recover
damages under 15 U.S.C. §16810.
82. Plaintiff is entitled to recover costs and attorneys’ fees from Defendant Navient
pursuant to 15 U.S.C. §168111 and/or 15 U.S.C. §16810.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff seeks a reasonable and fair judgment against Defendant for
willful noncompliance of the Fair Credit Reporting Act and seeks his statutory remedies as
defined by 15 U.S.C. § 1681 and demands'.
1. Actual damages to be proven at trial, or statutory damages pursuant to 15
U.S.C. § 1681n(a)(1)(A), of not less than $100 and not more than $1,000 per
violation;
2. Punitive damages, pursuant 15 U.S.C. § 1681n(a)(2), for Defendant’s willful
violation;
3. The costs of instituting this action together with reasonable attorney’s fees
incurred by Plaintiff pursuant to 15 U.S.C. § 1681n(a)(3)', and
4. Any further legal and equitable relief as the court may deem just and proper in

the circumstances

///
///

///

Case 8:18-cv-03016-|\/|SS-AEP Document 1 Filed 12/14/18 Page 12 of 12 Page|D 12

DEMAND FOR JURY TRIAL

Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands a trial by jury.

Respectfully submitted this 13 day of December, 2018.

Frank Bia\$\ oTFL aar NO. 123751)
Artorneyfo laintiff

The Law Of ices of Frank E. Bianco
202 North Bumby Avenue

Orlando, Florida 32803
407~497-3330
frank ineedrn attome .com

12

